MEMORANDUM **
California state prisoner Philip W. Henderson appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Henderson contends that the prosecution engaged in misconduct by suborning perjury from a witness and by vouching for the credibility of the same witness. We conclude that the California Supreme Court’s decision rejecting these claims was not objectively unreasonable. See United States v. Agurs, 427 U.S. 97, 103, 96 S.Ct. 2392, 49 L.Ed.2d 342 (1976); see also Darden v. Waimuright, 477 U.S. 168, 181, 106 S.Ct. 2464, 91 L.Ed.2d 144 (1986); Himes v. Thompson, 336 F.3d 848, 853 (9th Cir.2003).
Henderson also contends that the prosecution violated his attorney-client privilege by confiscating letters between him and his wife which contained defense strategy. We conclude that the California Supreme Court’s decision rejecting this claim was not objectively unreasonable. See Weatherford v. Bursey, 429 U.S. 545, 558, 97 S.Ct. 837, 51 L.Ed.2d 30 (1977); see also Himes, 336 F.3d at 853.
We deny Henderson’s motion to expand the Certificate of Appealability. See 9th Cir. R. 22-l(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.